NO. 12-11-00373-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

WRL GENERAL CONTRACTORS, LTD.,                              §       APPEAL FROM THE 114TH
APPELLANT

V.                                                              §   JUDICIAL DISTRICT COURT
MOTHER FRANCES HOSPITAL
REGIONAL HEALTH CARE CENTER,
APPELLEES                                                       §   SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant and Appellee have filed a joint motion to dismiss this appeal. In their motion,
the parties state that they have reached an agreement to resolve the dispute that is the subject of
this appeal. Because the parties have met the requirements of Texas Rule of Appellate Procedure
42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered December 12, 2012.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                         DECEMBER 12, 2012


                                          NO. 12-11-00373-CV


                   WRL GENERAL CONTRACTORS, LTD.,
                              Appellant
                                 V.
        TRINITY MOTHER FRANCES REGIONAL HEALTH CARE CENTER,
                               Appellee



                            Appeal from the 114th Judicial District Court
                           of Smith County, Texas. (Tr.Ct.No. 10-2860-B)

               THIS CAUSE came on to be heard on the joint motion of the Appellant and
Appellee to dismiss the appeal herein, and the same being considered, it is hereby ORDERED,
ADJUDGED and DECREED by this Court that the appeal be dismissed, and that this decision
be certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.